                                                                         The Honorable:                           Brian D. Lynch
                                                                         Chapter 7
                                                                         Location:
                                                                         Hearing Date:
                                                                         Hearing Time:
                                                                         Response Date:



                                           UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF WASHINGTON


       In re: LAURORE, ISMAELITE                             §      Case No. 20-41126
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Kathryn A. Ellis, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $27,117.48                              Assets Exempt:      $46,892.48
      (without deducting any secured claims)

      Total Distributions to Claimants:   $237,027.91              Claims Discharged
                                                                   Without Payment:      $39,097.28


      Total Expenses of Administration:     $28,153.09




                3) Total gross receipts of $265,181.00 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $265,181.00 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
          Case 20-41126-BDL               Doc 50    Filed 07/18/21      Ent. 07/18/21 16:45:24         Pg. 1 of 10
                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $344,817.00          $336,176.92          $224,232.07          $224,232.07
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $27,308.37           $28,153.09           $28,153.09


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $47,312.00           $47,229.12           $47,229.12           $12,795.84


   TOTAL DISBURSEMENTS                           $392,129.00          $410,714.41          $299,614.28          $265,181.00




                 4) This case was originally filed under chapter 7 on 04/27/2020. The case was pending for 14
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        07/14/2021                        By: /s/ Kathryn A. Ellis
                                                                            Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
          Case 20-41126-BDL            Doc 50      Filed 07/18/21      Ent. 07/18/21 16:45:24         Pg. 2 of 10
                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                               $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                            RECEIVED

 1928 Strathmore Circle, Mount Dora, FL                                                         1110-000                              $260,700.00

 avoidance claim                                                                                1141-000                                $4,481.00

                             TOTAL GROSS RECEIPTS                                                                                     $265,181.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS              CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED               PAID
                                              CODE            (from Form 6D)


       3        Lancaster at Loch             4110-000                         NA              $3,851.92             $3,052.00          $3,052.00
                Leven HOA
      S1        JPMorgan Chase Bank           4110-000                         NA           $332,325.00            $221,180.07        $221,180.07
                NA
      N/F       Chase Mortgage/               4110-000              $332,325.00                        NA                  NA                  NA
                Chase Records
      N/F       Navy Federal Credit           4110-000                $12,492.00                       NA                  NA                  NA
                Union

                   TOTAL SECURED                                    $344,817.00             $336,176.92            $224,232.07        $224,232.07




UST Form 101-7-TDR ( 10 /1/2010)
             Case 20-41126-BDL                  Doc 50        Filed 07/18/21           Ent. 07/18/21 16:45:24             Pg. 3 of 10
EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS            CLAIMS                  CLAIMS            CLAIMS
   PAYEE                                 TRAN.         SCHEDULED          ASSERTED                ALLOWED             PAID
                                         CODE

 Trustee, Fees - Kathryn A. Ellis       2100-000                 NA            $5,884.75           $5,884.75         $5,884.75

 Trustee, Expenses - Kathryn A. Ellis   2200-000                 NA             $310.50             $310.50             $310.50

 Charges, U.S. Bankruptcy Court         2700-000                 NA             $700.00             $700.00             $700.00

 Bond Payments - International          2300-000                 NA                $0.00               $2.03              $2.03
 Sureties Ltd.
 Costs re Sale of Property - closing    2500-000                 NA            $3,003.34           $3,003.34         $3,003.34
 costs
 Banking and Technology Service         2600-000                 NA              $12.88              $12.88              $12.88
 Fee - Metropolitan Commercial
 Bank
 Other State or Local Taxes (post-      2820-000                 NA                $0.00            $842.69             $842.69
 petition) - property taxes
 Other State or Local Taxes (post-      2820-000                 NA            $1,789.90           $1,789.90         $1,789.90
 petition) - excise tax
 Realtor for Trustee Fees (Real         3510-000                 NA           $15,342.00          $15,342.00       $15,342.00
 Estate Commissions) - Kavita
 Uttamchandani
 Realtor for Trustee Expenses -         3520-000                 NA             $265.00             $265.00             $265.00
 Kavita Uttamchandani
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA           $27,308.37          $28,153.09       $28,153.09
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                               UNIFORM           CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                              TRAN. CODE       SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                             None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                    CLAIMS
                                                   UNIFORM       CLAIMS
 CLAIM                                                                             ASSERTED          CLAIMS       CLAIMS
                        CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                           (from Proofs of     ALLOWED        PAID
                                                    CODE     (from Form 6E)
                                                                                     Claim)


                                                             None




UST Form 101-7-TDR ( 10 /1/2010)
            Case 20-41126-BDL            Doc 50       Filed 07/18/21   Ent. 07/18/21 16:45:24          Pg. 4 of 10
 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                    CLAIMS
                                   UNIFORM        CLAIMS
                                                                   ASSERTED         CLAIMS              CLAIMS
 CLAIM NO.        CLAIMANT          TRAN.      SCHEDULED
                                                                (from Proofs of    ALLOWED               PAID
                                    CODE      (from Form 6F)
                                                                     Claim)

     1       Accounts Receivable   7200-000         $2,908.00          $3,468.18     $3,468.18           $939.64
             Inc.

     2       Navy Federal Credit   7200-000        $12,492.00         $10,109.49    $10,109.49          $2,738.98
             Union

     4       Army & Air Force      7200-000         $2,000.00          $1,781.72     $1,781.72           $482.72
             Exchange Services

     5       U.S. Department of    7200-000        $25,248.00         $31,869.73    $31,869.73          $8,634.50
             Education

    N/F      Capital One Bank      7100-000           $403.00                NA            NA                 NA


    N/F      Capital One Bank NA   7100-000           $193.00                NA            NA                 NA
             USA

    N/F      FinWise Bank/Opp      7100-000         $1,732.00                NA            NA                 NA
             Loans

    N/F      First Premier Bank    7100-000           $625.00                NA            NA                 NA


    N/F      First Premier Bank    7100-000           $411.00                NA            NA                 NA


    N/F      Net Credit            7100-000         $1,300.00                NA            NA                 NA


            TOTAL GENERAL
           UNSECURED CLAIMS                        $47,312.00         $47,229.12    $47,229.12      $12,795.84




UST Form 101-7-TDR ( 10 /1/2010)
          Case 20-41126-BDL         Doc 50    Filed 07/18/21     Ent. 07/18/21 16:45:24   Pg. 5 of 10
                                                               Form 1
                                                                                                                                                            Exhibit 8
                                           Individual Estate Property Record and Report                                                                     Page: 1

                                                            Asset Cases
Case No.:    20-41126                                                                              Trustee Name:      (670270) Kathryn A. Ellis
Case Name:         LAURORE, ISMAELITE                                                              Date Filed (f) or Converted (c): 04/27/2020 (f)
                                                                                                   § 341(a) Meeting Date:       06/02/2020
For Period Ending:         07/14/2021                                                              Claims Bar Date:      01/22/2021

                                       1                                   2                      3                      4                   5                   6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       1928 Strathmore Circle, Mount Dora, FL                      350,000.00                         0.00                           260,700.00                          FA

    2       2012 Nissan Maxima                                           10,000.00                         0.00                                   0.00                        FA

    3       misc. household goods and furnishings                          5,000.00                        0.00                                   0.00                        FA

    4       electronics                                                        375.00                      0.00                                   0.00                        FA

    5       clothing                                                           200.00                      0.00                                   0.00                        FA

    6       1 dog                                                               25.00                      0.00                                   0.00                        FA

    7       cash on hand                                                        30.00                      0.00                                   0.00                        FA

    8       Navy Federal Credit Union ****5337 and                             131.13                      0.00                                   0.00                        FA
            ****2672

    9       Chase ****3919 and ****7753 (Sage &                                 26.01                     26.50                                   0.00                        FA
            Onyx Soapery LLC)

   10       PayPal account (Custom Essentials LLC)                               0.00                      0.00                                   0.00                        FA

   11       TDAmeritrade investment account                                    283.57                      0.00                                   0.00                        FA

   12       100% Custom Essentials LLC                                         100.00                      0.00                                   0.00                        FA

   13       Sage and Onyx LLC                                                  100.00                      0.00                                   0.00                        FA

   14       401k                                                               140.00                      0.00                                   0.00                        FA

   15       security deposit                                                   500.00                      0.00                                   0.00                        FA

   16       term life insurance policy                                           0.00                      0.00                                   0.00                        FA

   17       loan proceeds                                                        0.00                  1,800.00                                   0.00                        FA
            - Asset removed by amended schedules

   18       misc. soap bars                                                    800.00                      0.00                                   0.00                        FA

   19       avoidance claim                                                1,748.00                    2,398.01                              4,481.00                         FA

   20       IRS stimulus payment (u)                                             0.00                      0.00                                   0.00                        FA
            - IRS (Covid) stimulus payments are not property of the
            bankruptcy estate
            - Asset removed by amended schedules

   21       VA educational benefits (u)                                    9,401.67                        0.00                                   0.00                        FA

   22       Navy Federal Credit Union ****5253 (u)                               5.10                      0.00                                   0.00                        FA

   23       CashApp account (u)                                                  0.00                      0.00                                   0.00                        FA

  23        Assets Totals (Excluding unknown values)                   $378,865.48                    $4,224.51                         $265,181.00                     $0.00




              Case( 1020-41126-BDL
UST Form 101-7-TDR     /1/2010)                                 Doc 50         Filed 07/18/21             Ent. 07/18/21 16:45:24                  Pg. 6 of 10
                                                        Form 1
                                                                                                                                Exhibit 8
                                    Individual Estate Property Record and Report                                                Page: 2

                                                     Asset Cases
Case No.:   20-41126                                                    Trustee Name:      (670270) Kathryn A. Ellis
Case Name:      LAURORE, ISMAELITE                                      Date Filed (f) or Converted (c): 04/27/2020 (f)
                                                                        § 341(a) Meeting Date:     06/02/2020
For Period Ending:     07/14/2021                                       Claims Bar Date:     01/22/2021


 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR):                  Current Projected Date Of Final Report (TFR):      05/05/2021 (Actual)




              Case( 1020-41126-BDL
UST Form 101-7-TDR     /1/2010)                  Doc 50   Filed 07/18/21     Ent. 07/18/21 16:45:24                    Pg. 7 of 10
                                                                 Form 2                                                                                Exhibit 9
                                                                                                                                                       Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:              20-41126                                            Trustee Name:                      Kathryn A. Ellis (670270)
Case Name:             LAURORE, ISMAELITE                                  Bank Name:                         Metropolitan Commercial Bank
Taxpayer ID #:         **-***6364                                          Account #:                         ******8262 Checking
For Period Ending:     07/14/2021                                          Blanket Bond (per case limit):     $51,601,059.00
                                                                           Separate Bond (if applicable):     N/A

    1            2                        3                                       4                                 5                   6                          7

  Trans.    Check or        Paid To / Received From         Description of Transaction            Uniform       Deposit            Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code       $                      $

 02/05/21     {19}     Ballard Spahr LLP                settlement payment                       1141-000               4,481.00                                        4,481.00
 02/26/21              Metropolitan Commercial Bank     Bank and Technology Services             2600-000                                       5.00                    4,476.00
                                                        Fees
 03/10/21     101      International Sureties Ltd.      2021 blanket bond payment                2300-000                                       2.03                    4,473.97
 03/31/21              Metropolitan Commercial Bank     Bank and Technology Services             2600-000                                       7.88                    4,466.09
                                                        Fees
 04/09/21              Ocean Title LLC                  sale of real property                                       15,225.00                                          19,691.09
              {1}                                       gross sale price                         1110-000
                                                                                $255,700.00
                       Lancaster at Loch Leven HOA      buyers' contribution towards HOA         4110-000
                                                        lien
                                                                                      $136.94
              {1}                                       buyer's premium                          1110-000
                                                                                  $5,000.00
                       JPMorgan Chase Bank NA           1st mortgage                             4110-000
                                                                                -$221,180.07
                       Lancaster at Loch Leven HOA      HOA lien                                 4110-000
                                                                                  -$3,188.94
                       property taxes                   property taxes                           2820-000
                                                                                      -$842.69
                       Kavita Uttamchandani             real estate commissions                  3510-000
                                                                                 -$15,342.00
                       Kavita Uttamchandani             reimbursement for payment of             3520-000
                                                        utility bill for inspections
                                                                                      -$265.00
                       excise tax                       excise tax                               2820-000
                                                                                  -$1,789.90
                       closing costs                    closing costs                            2500-000
                                                                                  -$3,003.34
 06/11/21     102      Kathryn A. Ellis                 Combined trustee compensation &                                                     6,195.25                   13,495.84
                                                        expense dividend payments.
                       Kathryn A. Ellis                 Claims Distribution - Mon, 05-03-        2100-000
                                                        2021
                                                                                  $5,884.75
                       Kathryn A. Ellis                 Claims Distribution - Mon, 05-03-        2200-000
                                                        2021
                                                                                      $310.50
 06/11/21     103      United States Bankruptcy Court   Distribution payment - Dividend          2700-000                                    700.00                    12,795.84
                                                        paid at 100.00% of $700.00; Claim
                                                        # ; Filed: $700.00
 06/11/21     104      Accounts Receivable Inc.         Distribution payment - Dividend          7200-000                                    939.64                    11,856.20
                                                        paid at 27.09% of $3,468.18;
                                                        Claim # 1; Filed: $3,468.18
 06/11/21     105      Navy Federal Credit Union        Distribution payment - Dividend          7200-000                                   2,738.98                    9,117.22
                                                        paid at 27.09% of $10,109.49;
                                                        Claim # 2; Filed: $10,109.49




                                                                                            Page Subtotals:      $19,706.00          $10,588.78

                 Case
{ } Asset Reference(s)     20-41126-BDL
                            UST Form 101-7-TDR (Doc   50 Filed 07/18/21
                                                10 /1/2010)                                         Ent. 07/18/21 16:45:24         Pg.
                                                                                                                     ! - transaction has 8
                                                                                                                                         notof 10cleared
                                                                                                                                             been
                                                               Form 2                                                                           Exhibit 9
                                                                                                                                                Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:              20-41126                                         Trustee Name:                    Kathryn A. Ellis (670270)
Case Name:             LAURORE, ISMAELITE                               Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:         **-***6364                                       Account #:                       ******8262 Checking
For Period Ending:     07/14/2021                                       Blanket Bond (per case limit):   $51,601,059.00
                                                                        Separate Bond (if applicable):   N/A

    1            2                    3                                         4                              5                 6                          7

  Trans.    Check or       Paid To / Received From          Description of Transaction      Uniform        Deposit          Disbursement          Account Balance
   Date      Ref. #                                                                        Tran. Code        $                    $

 06/11/21     106      Army & Air Force Exchange        Distribution payment - Dividend     7200-000                                  482.72                    8,634.50
                       Services                         paid at 27.09% of $1,781.72;
                                                        Claim # 4; Filed: $1,781.72
 06/11/21     107      U.S. Department of Education     Distribution payment - Dividend     7200-000                                 8,634.50                       0.00
                                                        paid at 27.09% of $31,869.73;
                                                        Claim # 5; Filed: $31,869.73

                                          COLUMN TOTALS                                                         19,706.00         19,706.00                        $0.00
                                                 Less: Bank Transfers/CDs                                            0.00                0.00
                                          Subtotal                                                              19,706.00         19,706.00
                                                 Less: Payments to Debtors                                                               0.00

                                          NET Receipts / Disbursements                                         $19,706.00        $19,706.00




                 Case
{ } Asset Reference(s)     20-41126-BDL
                            UST Form 101-7-TDR (Doc   50 Filed 07/18/21
                                                10 /1/2010)                                    Ent. 07/18/21 16:45:24         Pg.
                                                                                                                ! - transaction has 9
                                                                                                                                    notof 10cleared
                                                                                                                                        been
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         20-41126                                 Trustee Name:                   Kathryn A. Ellis (670270)
Case Name:        LAURORE, ISMAELITE                       Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:    **-***6364                               Account #:                      ******8262 Checking
For Period Ending: 07/14/2021                              Blanket Bond (per case limit): $51,601,059.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******8262 Checking                            $19,706.00         $19,706.00                    $0.00

                                                                              $19,706.00               $19,706.00               $0.00




             Case(1020-41126-BDL
UST Form 101-7-TDR   /1/2010)                   Doc 50   Filed 07/18/21        Ent. 07/18/21 16:45:24                  Pg. 10 of 10
